DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No.11,350,370. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent No. 11,350,370 encompasses the limitations of claim 1 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claim 1 of the present application are same scope, same function and same results as claim 1 of the US Patent No. 11,350,370. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 11,350,370 is same as claimed invention of the present application. 
In addition, the independent claim 1 of the present application is the same invention as the independent claim 1 of the US Patent No. 11,350,370. The subject matter in the instant application is fully disclosed in the US Patent No. 11,350,370  and is covered by the US Patent No. 11,350,370 since the US Patent No. 11,350,370 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently. 

 	For example;
Instant Application
U.S. Patent No. 11,350,370, Application No. 17/166,786
1. A method comprising: 
    receiving, by use of a receiver, a message that configures a set of uplink power control parameters for a serving cell; 
    receiving, by use of the receiver, scheduling information for a first plurality of overlapping uplink transmissions for the serving cell, wherein: the first plurality of overlapping uplink transmissions comprises a first uplink transmission and a second uplink transmission; 
    the first uplink transmission corresponds to a first uplink transmission beam pattern of a plurality of uplink transmission beam patterns or a first spatial domain transmission filter of a plurality of spatial domain transmission filters; and 
    the second uplink transmission corresponds to a second uplink transmission beam pattern of the plurality of uplink transmission beam patterns or a second spatial domain transmission filter of the plurality of spatial domain transmission filters; 
    determining, by use of a processor, a first transmit power for the first uplink transmission based on a first set of uplink power control parameters of the set of uplink power control parameters; 
    determining, by use of the processor, a second transmit power for the second uplink transmission based on a second set of uplink power control parameters of the set of uplink power control parameters; and 
    performing, by use of the processor, the first uplink transmission using the first uplink transmission beam pattern or the first spatial domain transmission filter based on the first transmit power.  
1. A method comprising: 
    receiving, by use of a receiver, a message that configures a set of uplink power control parameters for a serving cell; 
    receiving, by use of the receiver, scheduling information for a first plurality of overlapping uplink transmissions for the serving cell, wherein: the first plurality of overlapping uplink transmissions comprises a first uplink transmission and a second uplink transmission; 
    the first uplink transmission corresponds to a first uplink transmission beam pattern of a plurality of uplink transmission beam patterns or a first spatial domain transmission filter of a plurality of spatial domain transmission filters; and 
    the second uplink transmission corresponds to a second uplink transmission beam pattern of the plurality of uplink transmission beam patterns or a second spatial domain transmission filter of the plurality of spatial domain transmission filters; 
    determining, by use of a processor, a first transmit power for the first uplink transmission based on a first set of uplink power control parameters of the set of uplink power control parameters; 
    determining, by use of the processor, a second transmit power for the second uplink transmission based on a second set of uplink power control parameters of the set of uplink power control parameters; 
    performing, by use of the processor, the first uplink transmission using the first uplink transmission beam pattern or the first spatial domain transmission filter based on the first transmit power; and 
 	performing, by use of the processor, the second uplink transmission using the second uplink transmission beam pattern or the second spatial domain transmission filter based on the second transmit power.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132